Title: Notes on Spain, Louisiana, and Indian Affairs, 21 February 1805
From: Jefferson, Thomas
To: 


                        
                            [21 Feb. 1805]
                        
                        
                  Spanish alarm & proposns to Indians.
                  
                     
                        
                           Feb. 21.
                           Spanish movemts to Adaïs & Lanana S. Antonio. Turner to Claiborne
                        
                        
                           
                           Cados, Paunies. send factory immedly court them.
                        
                        
                           
                           Bayou Pierre, Span. settlemt on Red rivr. 70. mi. above Natchitoches
                        
                        
                           
                           Lanana, 40. mi. from Nactchitoches. Spands. have takn. post there
                        
                        
                           
                           Casa Calvo & his guard to retire
                        
                        
                           
                           Louisiana bank
                        
                        
                           
                           mounted infantry to scour disputed country
                        
                        
                           
                           Claiborne to have interview with Govr. of Texas. Casacalvo?
                        
                        
                           
                           Matta Gordo. 2. Span. regimts. to b’ establd. there. [i.e. Bay of St. Bernart]
                        
                        
                           
                           
                           Cavalry & infantry from Mexico expected at St. Antonio.
                        
                        
                           
                           
                           a Governt wth. 3000. men comg. to Nacogdoches.
                        
                        
                           
                           
                           the prest. Comandt. of Nacogdoches to take post at Adaïs
                        
                        
                           
                           1100. Seminoles invited to Pensacola by Govr. Folck
                        
                        
                           
                           3. regimts. of 1500. men each expectd from Havana for Pensaca. Mob. & Bat R.
                        
                        
                           
                           
                           & 200,000 cavalry. forts to be at Pascagoula & Pearl rivers.
                        
                        
                           
                           1000. families under the prest. govr. of St. Antonio, to come to Adaïs
                        
                        
                           
                           
                           an officer & 100. dragoons have been takg survey of Rio Guadalupe
                        
                        
                           
                           4. regiments ordered for the frontier [Nacogdoches]
                        
                        
                           
                           Chambers’s ltr. the Span. duties at Mobille to be submd to till furthr order
                        
                        
                           
                           Choctaws. Nannahubba isld is ours
                        
                     
                  
                  
                  
                  
                        
                    